Judgment unanimously affirmed. Memorandum: Defendant contends that the court erred in summarily denying his motion to suppress the identification testimony of one of the victims, Robert Nuchereno, because the bank security investigator who showed the photographs of defendant to Nuchereno was acting as a police agent. We disagree. The investigator acted on his own both in preparing the photographs taken from the surveillance machines and in making arrangements to show those photographs to Nuchereno. There was no police involvement or participation in showing the photographs to the victim. None of the indicia that transform private conduct into State action was present here (see, People v Ray, 65 NY2d 282, 286). Because the bank security investigator’s conduct was not a police-arranged confrontation between defendant and a victim, the court properly ruled that there was no need to conduct a Wade hearing (see, People v Gissendanner, 48 NY2d 543, 552; People v Samuels, 162 AD2d 559; People v Thornton, 157 AD2d 758, 759, lv denied 76 NY2d 744; People v Medina, 111 AD2d 190, lv denied 65 NY2d 984).
Further, we reject defendant’s contention that, under the circumstances of this case, he was entitled to a rr 'Wade-type hearing’ ” to determine the reliability of Nuchereno’s identifi*1053cation testimony (People v Blackman, 110 AD2d 596, 597, lv denied, 65 NY2d 813). In light of the strength of Nuchereno’s identification testimony, the court properly exercised its discretion to deny defendant’s motion seeking that relief.
Defendant has failed to preserve for our review his contention that the court erred in receiving the rebuttal testimony given by defendant’s former employer (see, CPL 470.05 [2]). Finally, we have reviewed defendant’s remaining contentions, including those raised in defendant’s supplemental pro se brief, and we conclude that none requires reversal. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.— Burglary, 1st Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.